Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 13-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldenberg et al. (US 20180024329 A1, hereafter “Goldenberg”).

Regarding claim 1, Goldenberg teaches an optical system (Fig. 2A, [0070]: a folded camera module numbered 200), comprising: 
an image sensor module receiving a light and outputting an image signal (Fig. 2A, [0071]: an image sensor 202); 
Figs. 5, [0080]: OPFE assembly), comprising: 
a first optical element changing a direction of the light (Figs. 2A&5A, [0069]: a reflecting element (OPFE) 208); 
a first driving assembly (Fig. 5D, [0082]: OPFE actuation sub-assembly 260’) driving the first optical element to move relative to the image sensor module (Figs. 5C,D, [0082]-[0086]: The folded lens module movement in the Y direction compensates for camera tilt around the Z axis.), wherein the first driving assembly comprises: 
a first driving coil; and a first magnetic element having a first surface facing the first driving coil ([0081] &[0084] and as illustrated by Figs. 5: Actuation sub-assembly 260/260’, arranged perpendicular to Z axis, further includes an actuator 238 that includes a magnet 242 rigidly coupled to prism 208 (in the illustrated example--through an adaptor 215) and a coil 244 rigidly coupled to base 212.); 
a second optical module (Figs. 3-4: lens actuation sub-assembly 230), comprising: 
a second optical element, wherein the light reaches the image sensor module through the second optical element (Figs. 3-4, [0071]-[0072]&[0078]: a lens module 204 with an optical axis 206 defined above as “second optical axis” and an OPFE 208 having a surface plane 210 tilted to the image sensor surface, such that light arriving along a first optical path or direction 205 is tilted by the OPFE to a second optical path or direction 206 (the latter converging with the second optical axis) into the sensor 202); 
a second driving assembly driving the second optical element to move relative to the image sensor module ([0072]&[0078] and as illustrated by Figs. 2-4: lens actuation sub-assembly 230 comprising lens barrel 214 and three corresponding coils 224a-c are positioned on base 218), wherein the second driving assembly comprises: 
a second driving coil ([0073] and as illustrated by Fig. 4: Each actuator of the lens actuation sub-assembly 230 comprises a coil in addition to a respective magnet. Thus, the first actuator comprises magnet 222a and a coil 224a, the second actuator comprises magnet 222b and a coil 224b and the third actuator comprises magnet 222c and a coil 224c. Coils are disposed along the optical axis Z); 
and a second magnetic element having a second surface facing the second driving coil ([0073], [0078]&[0079] and as illustrated by Figs. 4: When lens actuation sub-assembly 230 is assembled, magnets 222a, 222b and 222c are disposed along the optical axis Z); 
wherein the first surface and the second surface face different directions (as illustrated by Figs. 4-5). 

Regarding claim 2, Goldenberg teaches the optical system as claimed in claim 1, in addition Goldenberg discloses wherein the second optical module is disposed between the image sensor module and the first optical module (as illustrated by Figs. 3-4: lens actuation sub-assembly 230 disposed between actuation sub-assembly 260′ and the image sensor 202).

Regarding claim 3, Goldenberg teaches the optical system as claimed in claim 1, in addition Goldenberg discloses wherein the first surface and the second surface as illustrated by Figs. 4-5: surfaces of magnets 222 and magnet 242 are parallel).

Regarding claim 4, Goldenberg teaches the optical system as claimed in claim 3, in addition Goldenberg discloses wherein the second optical element comprises an optical axis, when viewed from the optical axis, the optical system is polygonal (as illustrated by Figs. 3-4: folded-lens dual-aperture camera 300 with at least three straight sides and angles (polygonal shape)), and the first driving assembly and the second driving assembly are respectively located on different sides of the optical system (as illustrated by Figs. 3-5: see arrangement of OPFE 260 and lens sub-assembly 230).

Regarding claim 5, Goldenberg teaches the optical system as claimed in claim 4, in addition Goldenberg discloses wherein when viewed from the optical axis, the first driving assembly (260) and the second driving assembly (230) are respectively located on opposite sides of the second optical element module (as illustrated by Figs. 3-4: see arrangement of OPFE 260 and lens sub-assembly 230).

Regarding claim 6, Goldenberg teaches the optical system as claimed in claim 4, in addition Goldenberg discloses wherein the first optical module and the second optical module are arranged along the optical axis (as illustrated by Figs. 4-5, see arrangement of OPFE assembly 260 and lens actuation sub-assembly 230 along axis Z).

Regarding claim 8, Goldenberg teaches the optical system as claimed in claim 4, in addition Goldenberg discloses wherein when viewed from the optical axis, an arrangement direction of a center of the first driving assembly and a center of the first optical element is not parallel with an arrangement direction of a center of the second driving assembly and a center of the second optical element (as illustrated by Figs. 4-5, see arrangement of OPFE assembly 260 and lens actuation sub-assembly 230 along axis Z).

Regarding claim 9, Goldenberg teaches the optical system as claimed in claim 4, in addition Goldenberg discloses wherein both the first surface and the second surface are parallel with the optical axis (as illustrated by Figs. 4-5: surfaces of magnets 222 and magnet 242 are parallel to the second optical axis or direction 206).

Regarding claim 10, Goldenberg teaches the optical system as claimed in claim 4, in addition Goldenberg discloses wherein the direction of the light is changed from a first direction to a second direction, and the optical axis is parallel with the second direction (as illustrated by Figs. 3-5: light arriving along a first optical path or direction 205 is tilted by the OPFE to the second optical axis or direction 206).

Regarding claim 13, Goldenberg teaches the optical system as claimed in claim 1, in addition Goldenberg discloses wherein the first surface (magnet 242) and the second surface (magnets 222) are not parallel with each other (as illustrated by Fig .5C-D: surfaces of magnets 222 and magnet 242 are not parallel).

Regarding claim 14, Goldenberg teaches the optical system as claimed in claim 13, in addition Goldenberg discloses wherein the second optical element comprises an optical axis, the direction of the light is changed from a first direction to a second direction by the first optical element, and the optical axis is parallel with the second direction (as illustrated by Figs. 3-5: light arriving along a first optical path or direction 205 is tilted by the OPFE to the second optical axis or direction 206).

Regarding claim 16, Goldenberg teaches the optical system as claimed in claim 13, in addition Goldenberg discloses wherein the first optical module (reflecting element 208) and the second optical module (lens module 204) are arranged along the optical axis (as illustrated by Figs. 3-5, arranged along the second optical axis or direction 206).

Regarding claim 17, Goldenberg teaches the optical system as claimed in claim 13, in addition Goldenberg discloses wherein when viewed from the second direction, an arrangement direction of a center of the first driving assembly and a center of the first optical element is not parallel with an arrangement direction of a center of the second driving assembly and a center of the second optical element (as illustrated by Figs. 3-5: see arrangement of OPFE 260 and lens sub-assembly 230 along the second optical axis or direction 206).

Regarding claim 18, Goldenberg teaches the optical system as claimed in claim 13, in addition Goldenberg discloses wherein when viewed from the second direction, the optical system is polygonal (as illustrated by Figs. 3-4: folded-lens dual-aperture camera 300 with at least three straight sides and angles (polygonal shape)), and the first driving assembly and the second driving assembly are respectively located on different sides of the optical system (as illustrated by Figs. 3-5: see arrangement of OPFE 260 and lens sub-assembly 230).

Regarding claim 19, Goldenberg teaches the optical system as claimed in claim 18, in addition Goldenberg discloses wherein the first driving assembly and the second driving assembly are respectively located on adjacent sides of the optical system (as illustrated by Figs. 3-5: see arrangement of OPFE 260 and lens sub-assembly 230).

Regarding claim 20, Goldenberg teaches the optical device, comprising: an optical system as claimed in claim 1; in addition Goldenberg discloses and an additional optical system disposed adjacent to the optical system, wherein the additional optical system is closer to the first optical module than the second optical module (as illustrated by Figs. 3-4: in addition to folded camera module 200, an upright (non-folded) camera module 280 having a first optical axis 252 which is perpendicular to the second optical axis and to the second plane).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al. (US 20180024329 A1, hereafter “Goldenberg”), in view Chan et al. (US 20150042870 A1, hereinafter “Chan”).

Regarding claim 7, Goldenberg teaches the optical system as claimed in claim 4, except wherein when viewed from the optical axis, a connecting line connecting the first driving assembly and the second driving assembly passes through the second optical element.
However, Chan discloses wherein when viewed from the optical axis, a connecting line connecting the first driving assembly and the second driving assembly passes through the second optical element (Figs. 6-8, [0149]-[0150]: A lens and mirror assembly, a zoom lens assembly, and an image sensor are connected by means of a PCB external connector that goes through the zoom lens assembly as illustrated by Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein when viewed from the optical axis, a connecting line connecting the first driving assembly and the second driving assembly passes through the second optical element as taught by Chan into Goldenberg camera module. The suggestion/ motivation for doing so would be to provide a compact device packaging design and hence minimizes the optical system size.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al. (US 20180024329 A1, hereafter “Goldenberg”), in view Hu; Chao Chang (US 20120128339 A1, hereinafter “Hu”).

Regarding claim 11, Goldenberg teaches the optical system as claimed in claim 10, except wherein the first surface is parallel with both the first direction and the second direction.
However, Hu discloses wherein the first surface (Figs. 3-4, [0042]-[0045]: the biaxial rotating element 10 including magnets 23 and 24) is parallel with both the first direction and the second direction (as illustrated by Figs. 3-4 magnets 23 and 24 disposed in parallel with both horizontal and vertical directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Goldenberg‘s actuator assembly by the Hu‘s biaxial rotating element 10 actuator configuration layout in the same way to the “base” device, such that wherein the first surface (magnet 242) is parallel with both the first direction (205) and the second direction (206), and the results of the substitution would have been predictable. The suggestion/ motivation for doing so would be to provide a simple structure, easy to assemble, has a small volume, and incurs low cost. (Hu: [0041]).

Regarding claim 15, Goldenberg teaches the optical system as claimed in claim 13, wherein both the first surface and the second surface are parallel with the second direction.
However, Hu discloses wherein the first surface (Fig. 4, [0042]-[0045]: the biaxial rotating element 10 including magnets 23 and 24) is parallel with both the first direction and the second direction (as illustrated by Fig. 4 magnets 23 and 24 disposed in parallel with both horizontal and vertical directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Goldenberg‘s actuator assembly by the known “improvement” technique of Hu‘s biaxial rotating element 10 actuator configuration layout in the same way to the “base” device, such that wherein the first surface (magnet 242) is parallel with both the first direction (205) and the second direction (206), and the results of the substitution would have been predictable. The suggestion/ motivation for doing so would be to provide a simple structure, easy to assemble, has a small volume, and incurs low cost. (Hu: [0041]).

12 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al. (US 20180024329 A1, hereafter “Goldenberg”), in view Sekiguchi; Naoki (US 20170235093 A1, hereinafter “Sekiguchi”).
  
Regarding claim 12, Goldenberg teaches the optical system as claimed in claim 10, except wherein the second surface is parallel with both the first direction (205) and the second direction.
However, Sekiguchi discloses wherein the second surface is parallel with both the first direction and the second direction (as illustrated by Fig. 1, magnets 24 surfaces are parallel to forward and downward directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the second surface is parallel with both the first direction (205) and the second direction as taught by Sekiguchi into Goldenberg camera module. The suggestion/ motivation for doing so would be to provide a compact device packaging design and hence minimizes the optical system size.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697